In re State of Louisiana; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “E”, No. 377-323.
Granted. The trial court erred in reaching the constitutionality of New Orleans Municipal Code See. 42-96 in the context of the motion to suppress. Courts should not pass on the constitutionality of legislation unless it is essential to the decision of the case. White v. West Carroll Hosp., 613 So.2d 150 (La.1992). In the instant case, the question raised in the motion to suppress was not whether the ordinance was constitutional, but whether police had a valid basis to stop defendant based on the ordinance. Statutes *414are presumed to be constitutional. Lakeside Imports, Inc. v. State, 94-0191 (La. 7/5/94), 639 So.2d 253. Since the ordinance does not appear unconstitutional on its face, we conclude the officers were in good faith in making the stop based on a presumptively valid ordinance. Accordingly, the judgment of the trial court suppressing the evidence based on a finding that New Orleans Municipal Code See. 42-96 is unconstitutional is vacated and set aside. Case remanded to the trial court to rule on the merits of the motion to suppress.